COOK, Judge
(concurring):
In United States v. Dean, 20 U.S.C.M.A. 212, 43 C.M.R. 52 (1970), a divided Court construed Article 16, Uniform Code of Military Justice, 10 U.S.C. § 816, to require a complete and correct written request for trial by judge alone as a jurisdictional condition to such trial. For almost a decade, the Court has followed the Dean concept. See United States v. Montanez-Carrion, 22 U.S.C.M.A. 418, 47 C.M.R. 355 (1973); United States v. Brown, 21 U.S.C.M.A. 516, 45 C.M.R. 290 (1972). Although I discern no compelling reason in the principal opinion to reject this gloss on Article 16, especially as it imposed no hardship on either the Government or the accused, unanimous agreement on the construction now adopted might perhaps impart a greater degree of stability to it. Accordingly, I concur.